DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 3/31/2021.
Claims 1-7, 9, 13-15, and 18-19 have been amended. The amendments have been fully considered.
Claims 8, 10, 16, 17, and 20 have been cancelled.
Claims 1-7,9,11-15 and 18-19 are pending.
Allowable Subject Matter
Claims 1-7,9,11-15 and 18-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “a first weight to history information of first services among the plurality of services stored in the memory, the first services corresponding to a time zone during which the predetermined event occurred, a second weight to history information of second services among the plurality of services stored in the memory, the second services corresponding to a day of a week during which the predetermined event occurred, and a third weight smaller than the first and second weights to history information of third services of the plurality of services stored in the memory, the third services corresponding to a combination of a day of the week and a time zone that is different than a combination of the day of the week and the time zone during which the predetermined event occurred, and select a service of the plurality of services as a recommended service on the basis of the history 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446